DETAILED ACTION
This Office action is in reply to correspondence filed 7 March 2022 in regard to application no. 17/090,572.  Claims 12-20 have been cancelled.  Claims 1-11 and 21-30 are pending and are considered below (based on the Examiner’s renumbering of claims, explained supra).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

First Action Interview Pilot Program
The applicant originally filed under the First Action Interview pilot program and received the pre-interview communication, but did not then schedule an interview nor provide any other communication regarding continued participation in the program as required, but simply filed an amendment as if not participating in the pilot program at all.  The Examiner will treat this as though the applicant had formally waived the interview.

Claim Objections
The claims are misnumbered and there are incorrect references, both because of the misnumbering and also without regard to it:
There are two claims numbered 24.
The second claim numbered 24 and claim 25 purport to depend from the “system of claim 23”, but claim 23 is a dependent method claim.
The Examiner is making the following claim-numbering changes for the purpose of examination and clarity; if any of these are not the applicant’s intent, the applicant may redo any of this as he sees fit:
The second claim 24 will be renumbered as claim 25, and the subsequent claims will be incremented: claim 25 becomes claim 26, claim 26 becomes claim 27, and so on.
Claims (as renumbered) 25 and 26 are presumed to depend from claim 24.
The dependency of claims (as renumbered) 27, 29 and 30 are corrected to conform to the renumbering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 21, 22, 24, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (U.S. Publication No. 2015/0193861) in view of Isaacson et al. (U.S. Publication No. 2020/0074446) further in view of Paradise et al. (U.S. Publication No. 2012/0158482).

In-line citations are to Reed.
With regard to Claim 1:
Reed teaches: A method comprising: 
identifying, by a processor of a computing device, [0006; “one or more processors”] using a… browser, [0121; a “web browser” is used] content of a first webpage of a first website being displayed on a display of the computing device using the browser, wherein the identifying of the content comprises: 
determining a product related to the content of the first webpage, [abstract; “An electronic marketing communication listing products for sale by the seller is provided on a user's device, including a buy selector associated with each listed product. Upon user selection of the buy selector when viewing the electronic marketing communication, an electronic purchase transaction of the selected product is immediately completed if it is determined that the user is logged in and the user's shipping and billing information are complete”; 0003; this information is displayed on a “product page” of an “online retailer’s website”] and 
determining that the product has been added to an electronic shopping cart; [id.; the completion of the purchase reads on the product having been in a cart]
determining, by the processor… a merchant that offers the product for sale, wherein the merchant is associated with the first website; [0060; the system sends communications to the customers on behalf of the merchants promoting the products]
determining, by the processor… based on a user account… a customer reward offered by the merchant and available to a user associated with the user account… [0051; a coupon is provided using a coupon code; 0044; a credit card or other payment has been associated with the customer by this point]
determining, by the processor… that the browser has navigated away from the first webpage… [0078; a user has “abandoned the shopping cart” on a “sellers website”]
modifying, by the processor… after the determination that the browser has navigated away from the first webpage… the display of the computing device to display a graphical user interface element comprising information about the customer reward and a link configured to, upon selection by a user of the computing device, navigate the browser back to the first website to purchase the product. [0078; a “seller may use the abandoned cart as a marketing opportunity, such as by offering a coupon via email for the user to return and complete the order”, after which the user will “return to the site and complete the checkout process”; 0080; a link may be provided to facilitate this]

Reed does not explicitly teach that a customer reward is available to the user only when the product is associated with the merchant and a method of payment is associated with the user account, but it is known in the art.  Isaacson teaches a gift-card purchasing method [title] which makes use of “cards issued by specific merchants”. [0016] Gift card options are provided only to those on a “page of a merchant web site”. [0025] Loyalty points may be awarded only when a user uses a “gift card” associated with a “loyalty card”, [0027] or when buying from a specific merchant. [0174] Isaacson and Reed are analogous art as each is directed to electronic means for facilitating purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Isaacson with that of Reed in order to push business to vendors according to their requirements, as taught by Isaacson; [0169] further, it is simply a substitution of one known part for another with predictable results, simply providing a reward according to Isaacson’s criteria rather than those of Reed; the substitution produces no new and unexpected result.

Reed does not explicitly teach using a browser extension, or a user navigating to a second webpage, wherein the second webpage is associated with a second website, and the first website is different than the second website, but it is known in the art.  Paradise teaches a mobile device in-store purchasing system [title] in which he discloses that an “abandoned shopping cart” may occur when the consumer can “navigate away from the website” hosting the cart. [0004] His system uses “javascript-based browser extensions” to improve readability. [0047] Paradise and Reed are analogous art as each is directed to electronic means for making purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Paradise with that of Reed in order to improve readability, as taught by Paradise; further, it is simply a substitution of known parts for others, simply using Paradise’s browser extension instead of Reed’s browser per se, and allowing for a cart abandonment in the manner of Paradise rather than that of Reed; the substitutions produce no new and unexpected result.

With regard to Claim 2:
The method of claim 1, further comprising installing the browser extension in the browser and associating, by the processor, the user account with the browser extension based on login credentials provided by the user. [Paradise as cited above; if the extension is used it must have been installed; Reed, 0085; a user must provide an email address and password to use portions of the system]

With regard to Claim 4:
The method of claim 1, wherein the product determined to be related to the content of the first webpage comprises a category of products or a specific product. [Sheet 7, Fig. 12; note the specific products, all of which are within the “clothing” category]

With regard to Claim 5:
The method of claim 1, wherein the customer reward is offered for a limited time. [Isaacson, 0126; gift cards may have an “expiration date”]

With regard to Claim 6:
The method of claim 1, wherein the display information about the customer reward comprises a display element for opting into the customer reward. [0051; redeeming a coupon reads on opting into it]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 7:
The method of claim 6, further comprising receiving, by the processor using the browser extension, a user input indicative of an interaction with the display element to opt in to the customer reward. [id.]

With regard to Claim 8:
The method of claim 1, wherein the graphical user interface element is displayed while the browser is displaying the second webpage.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  Further, there is no indication that the claimed method does anything to cause this result.

With regard to Claim 9:
The method of claim 1, further comprising receiving, by the processor using the browser extension, a user input indicative of a selection of the link. [0051; the user enters a code to apply the coupon]

With regard to Claim 10:
The method of claim 9, further comprising navigating, by the processor, the browser to the first website in response to the user input indicative of the selection of the link. [0097, as cited above in regard to claim 1]

With regard to Claim 21:
The method of claim 1, wherein the user account and the method of payment is associated with a bank or financial institution. [Isaacson, 0018; the account is associated with “a card-issuing bank associated with the recipient”]

With regard to Claim 22:
The method of claim 1, wherein the customer reward is not available to the user if the user does not purchase the product from the merchant and if the user does not use the method of payment associated with the user account to purchase the product. [Isaacson, as cited above in regard to claim 1]

This claim is not patentably distinct from claim 1, as it does not positively recite a method step, but simply describes data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 24:
Reed teaches: A system comprising:
a memory; [0119; “memory”]
a display; [0119; “display”] and
at least one processor coupled to the memory, [0008; a “processor” executes software which, 0119, may be stored in a “computer-readable medium”] the processor configured to:
identify, with a… browser, [0121; a “web browser” is used] content of a first webpage of a first website being displayed on the display using the browser, wherein at least one processor further determines, based on the content, a product related to the content of the first webpage and that the product has been added to an electronic shopping cart; [abstract; “An electronic marketing communication listing products for sale by the seller is provided on a user's device, including a buy selector associated with each listed product. Upon user selection of the buy selector when viewing the electronic marketing communication, an electronic purchase transaction of the selected product is immediately completed if it is determined that the user is logged in and the user's shipping and billing information are complete”; 0003; this information is displayed on a “product page” of an “online retailer’s website” ; the completion of the purchase reads on the product having been in a cart] 
determine… a merchant that offers the product for sale, wherein the merchant is associated with the first website; [0060; the system sends communications to the customers on behalf of the merchants promoting the products]
determine… based on a user account… a customer reward offered by the merchant and available to a user associated with the user account… [0051; a coupon is provided using a coupon code; 0044; a credit card or other payment has been associated with the customer by this point]
determine… that the browser has navigated away from the first webpage… [0078; a user has “abandoned the shopping cart” on a “sellers website”]
modify … after the determination that the browser has navigated away from the first webpage… the display of the computing device to display a graphical user interface element comprising information about the customer reward and a link configured to, upon selection by a user of the computing device, navigate the browser back to the first website. [0078; a “seller may use the abandoned cart as a marketing opportunity, such as by offering a coupon via email for the user to return and complete the order”, after which the user will “return to the site and complete the checkout process”; 0080; a link may be provided to facilitate this]

Reed does not explicitly teach that a customer reward is available to the user only when the product is associated with the merchant and a method of payment is associated with the user account, but it is known in the art.  Isaacson teaches a gift-card purchasing method [title] which makes use of “cards issued by specific merchants”. [0016] Gift card options are provided only to those on a “page of a merchant web site”. [0025] Loyalty points may be awarded only when a user uses a “gift card” associated with a “loyalty card”, [0027] or when buying from a specific merchant. [0174] Isaacson and Reed are analogous art as each is directed to electronic means for facilitating purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Isaacson with that of Reed in order to push business to vendors according to their requirements, as taught by Isaacson; [0169] further, it is simply a substitution of one known part for another with predictable results, simply providing a reward according to Isaacson’s criteria rather than those of Reed; the substitution produces no new and unexpected result.

Reed does not explicitly teach using a browser extension, or a user navigating to a second webpage, wherein the second webpage is associated with a second website, and the first website is different than the second website, but it is known in the art.  Paradise teaches a mobile device in-store purchasing system [title] in which he discloses that an “abandoned shopping cart” may occur when the consumer can “navigate away from the website” hosting the cart. [0004] His system uses “javascript-based browser extensions” to improve readability. [0047] Paradise and Reed are analogous art as each is directed to electronic means for making purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Paradise with that of Reed in order to improve readability, as taught by Paradise; further, it is simply a substitution of known parts for others, simply using Paradise’s browser extension instead of Reed’s browser per se, and allowing for a cart abandonment in the manner of Paradise rather than that of Reed; the substitutions produce no new and unexpected result.

With regard to Claim 26:
The system of claim 24, wherein the user account and the method of payment is associated with a bank or financial institution. [Isaacson, 0018; the account is associated with “a card-issuing bank associated with the recipient”]

With regard to Claim 27:
The system of claim 26, wherein the bank or financial institution have partnered with the merchant to offer the customer reward to the user. 

This claim is not patentably distinct from claim 26, as there is no nexus between the claimed system and any business arrangement between organizations.

With regard to Claim 28:
Reed teaches: A non-transitory computer-readable medium having instructions stored thereon [0119; “computer-readable medium”; 0006; it stores “instructions”] that, upon execution by a computing device, [0006; the instructions are executed by “one or more processors”] cause the computing device to perform operations comprising:
identifying, with a… browser, [0121; a “web browser” is used] content of a first webpage of a first website being displayed on the display using the browser, wherein at least one processor further determines, based on the content, a product related to the content of the first webpage and that the product has been added to an electronic shopping cart; [abstract; “An electronic marketing communication listing products for sale by the seller is provided on a user's device, including a buy selector associated with each listed product. Upon user selection of the buy selector when viewing the electronic marketing communication, an electronic purchase transaction of the selected product is immediately completed if it is determined that the user is logged in and the user's shipping and billing information are complete”; 0003; this information is displayed on a “product page” of an “online retailer’s website” ; the completion of the purchase reads on the product having been in a cart] 
determining… a merchant that offers the product for sale, wherein the merchant is associated with the first website; [0060; the system sends communications to the customers on behalf of the merchants promoting the products]
determining… based on a user account… a customer reward offered by the merchant and available to a user associated with the user account… [0051; a coupon is provided using a coupon code; 0044; a credit card or other payment has been associated with the customer by this point]
determining … that the browser has navigated away from the first webpage… [0078; a user has “abandoned the shopping cart” on a “sellers website”]
modifying… after the determination that the browser has navigated away from the first webpage… the display of the computing device to display a graphical user interface element comprising information about the customer reward and a link configured to, upon selection by a user of the computing device, navigate the browser back to the first website. [0078; a “seller may use the abandoned cart as a marketing opportunity, such as by offering a coupon via email for the user to return and complete the order”, after which the user will “return to the site and complete the checkout process”; 0080; a link may be provided to facilitate this]

Reed does not explicitly teach that a customer reward is available to the user only when the product is associated with the merchant and a method of payment is associated with the user account, but it is known in the art.  Isaacson teaches a gift-card purchasing method [title] which makes use of “cards issued by specific merchants”. [0016] Gift card options are provided only to those on a “page of a merchant web site”. [0025] Loyalty points may be awarded only when a user uses a “gift card” associated with a “loyalty card”, [0027] or when buying from a specific merchant. [0174] Isaacson and Reed are analogous art as each is directed to electronic means for facilitating purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Isaacson with that of Reed in order to push business to vendors according to their requirements, as taught by Isaacson; [0169] further, it is simply a substitution of one known part for another with predictable results, simply providing a reward according to Isaacson’s criteria rather than those of Reed; the substitution produces no new and unexpected result.

Reed does not explicitly teach using a browser extension, or a user navigating to a second webpage, wherein the second webpage is associated with a second website, and the first website is different than the second website, but it is known in the art.  Paradise teaches a mobile device in-store purchasing system [title] in which he discloses that an “abandoned shopping cart” may occur when the consumer can “navigate away from the website” hosting the cart. [0004] His system uses “javascript-based browser extensions” to improve readability. [0047] Paradise and Reed are analogous art as each is directed to electronic means for making purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Paradise with that of Reed in order to improve readability, as taught by Paradise; further, it is simply a substitution of known parts for others, simply using Paradise’s browser extension instead of Reed’s browser per se, and allowing for a cart abandonment in the manner of Paradise rather than that of Reed; the substitutions produce no new and unexpected result.

With regard to Claim 30:
The non-transitory computer readable medium of claim 27, wherein the first website is not associated with the second website.

This claim is not patentably distinct from claim 27, as there is no nexus between the claimed medium and any coincidence of whether websites are associated with each other or not.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Isaacson et al. further in view of Paradise et al. further in view of Isaacson et al. (U.S. Publication No. 2018/0232817, not the same reference to Isaacson as previously cited, hence “Isaacson ‘817”).

With regard to Claim 3:
The method of claim 1, wherein the determining of the product related to the content of the first webpage and determining the merchant that offers the product for sale each comprises performing, by the processor using the browser extension, natural language processing on the content of the first webpage.

Reed, Isaacson and Paradise teach the method of claim 1 but do not explicitly teach performing NLP, but it is known in the art.  Isaacson ‘817 teaches a system for providing multiple payment options to a browser. [title] It includes a “natural language interface” that can provide information about a “product” and can conduct a “dialog” with a “live person or an automated system”. [0268] Isaacson ‘817 and Reed are analogous art as each is directed to electronic means for facilitating purchases and/or payments.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Isaacson ‘817 with that of Reed, Isaacson and Paradise, as market forces at the time were increasingly driving developers to use NLP in all manner of interactive applications; further, it is simply a substitution of one known part for another with predictable results, simply using Isaacson ‘817’s NLP to make determinations in place of Reed’s own method; the substitution produces no new and unexpected result.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Isaacson et al. further in view of Paradise et al. further in view of Sahay et al. (U.S. Publication No. 2019/0122245).

With regard to Claim 11:
The method of claim 10, wherein the navigating of the browser back to the first website comprises navigating the browser to a third webpage, the third webpage comprising a checkout page of the first website, wherein:
the product is available for purchase from the merchant via the checkout page, the customer reward comprises a discount on the product, and the discount is automatically applied to a purchase price of the product on the checkout page.

Reed, Isaacson and Paradise teach the method of claim 10 but do not explicitly teach a third webpage which is a checkout page, but it is known in the art.  Sahay teaches a system for displaying an order discount on a user interface. [title] in which a “checkout page” provides an “order discount” for a customer order “that is applied to” a “final cost” when a customer has selected a particular delivery date option. [0018] Sahay and Reed are analogous art as each is directed to electronic means for facilitating purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sahay with that of Reed, Isaacson and Paradise in order to efficiently and effectively convey information to a customer, as taught by Sahay; [0003] further, it is simply a substitution of one known part for another with predictable results, simply providing a dedicated checkout page as in Sahay rather than Reed’s method; the substitution produces no new and unexpected result.

Claims 23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Isaacson et al. further in view of Paradise et al. further in view of Sommer et al. (U.S. Publication No. 2019/0026765).

These claims are similar so are analyzed together.
With regard to Claim 23:
The method of claim 8, wherein the first website is not associated with the second website and the graphical user interface element is displayed only after the user has navigated away from the first website.

With regard to Claim 25:
The system of claim 24, wherein the graphical user interface element is displayed while the browser is displaying the second webpage and the graphical user interface element is displayed only after the user has navigated away from the first website.

With regard to Claim 29:
The non-transitory computer readable medium of claim 27, wherein the graphical user interface element is displayed while the browser is displaying the second webpage and the
graphical user interface element is displayed only after the user has navigated away from the first website.

Reed, Isaacson and Paradise teach the method of claim 8 and system of claim 24, but do not explicitly teach the use of an unassociated or separate website, but it is known in the art.  Sommer teaches a social-referral system [title] in which a “checkout page” is hosted by a “third party system” and presents information about “any discounts offered”. [0040] Sommer and Reed are analogous art as each is directed to electronic means for facilitating purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sommer with that of Reed, Isaacson and Paradise in order to streamline a referral process, as taught by Sommer; [0003] further, it is simply a substitution of one known part for another with predictable results, simply providing for a third-party checkout page as in Sommer rather than the checkout process of Reed; the substitution produces no new and unexpected result.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-30 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, neither Edelson nor Korac are relied upon as the basis for any rejection herein; to meet the limitations added or modified by amendment, additional references and explanations have been incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694